The State, through the District Attorney of Gregg County, contends in its motion for rehearing that the reversal of the conviction was wrong. The ground upon which the reversal is based is the refusal of the court to permit the appellant to introduce evidence to the effect that his general reputation for honesty and fair dealing in Shelby County, where he had lived all his life and where he was best known, was good. The charge against the accused brought in question his character and reputation, and had he been permitted to do so, he would have put before the jury evidence supporting his general reputation in the particular mentioned. The matter is discussed in some detail in the original opinion, and we are constrained to adhere to the conclusion there announced.
The motion for rehearing is overruled.
Overruled. *Page 7